Citation Nr: 0218029	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Basic eligibility for nonservice-connected pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from 
January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  The appellant sustained a head injury in October 1996.

2.  The appellant's only service was active duty for 
training, and he has no service-connected disailities.

3.  The appellant was not serving on active duty, active 
duty for training, or inactive duty for training when he 
incurred his head injury in October 1996.

4.  The appellant was not proceeding directly for his 
active duty for training when his head injury was 
sustained in October 1996.

5.  The appellant is not a veteran.


CONCLUSION OF LAW

The appellant is not eligible for nonservice connected 
pension benefits.  38 U.S.C.A. §§ 101(1), (2), (21), (22), 
(24), 106(d), 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.7, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In this case, the evidence shows that, the appellant 
served on active duty for training with the Army National 
Guard from January 1991 to July 1991.  He has no active 
military service.  Service medical records from the 
Indiana National Guard contain no evidence that the 
appellant incurred a head injury while on duty.  Medical 
records dated October 1996 to November 1996 from St. 
Margaret Mercy Hospital and September 1997 VA examination 
show that the appellant sustained an acute epidural 
hematoma as a result of an injury in October 1996.  

The RO contacted the appellant in April 1998, at which 
time the appellant indicated that he was not on duty at 
the time of the accident in October 1996.  At his August 
2002 Board video conference hearing, the appellant 
testified that his head injury did not occur during a 
period of active duty.  He did not believe it was fair 
that the VA did not consider him a veteran for 
compensation purposes because his injury did not occur 
during active duty or active duty for training.  The 
appellant also indicated that after his head injury he 
continued to drill with his Army National Guard unit.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), 
which apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
October 1996 to November 1996 from St. Margaret Mercy 
Hospital; September 1997 VA examination; Certificate of 
Release or Discharge from Active Duty (DD Form 214); 
transcript of August 2002 Board video conference hearing.  
No additional pertinent evidence has been identified by 
the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to the benefit at issue.  The discussions in the decision, 
statement of the case, and supplemental statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  In May 2001, the RO informed the veteran of the 
VCAA informing him that VA would assist in obtaining 
evidence and information such as medical reports, 
employment records, and records of federal agencies.  

The appellant has not pointed to additional development 
that would be relevant to the dispositive issue in this 
case.  The decision in this case turns on the nature of 
the appellant's service, which is not in dispute, and the 
provisions of applicable laws and regulations, which are 
also clear.  In the circumstances of this case, a remand 
would serve no useful purpose because the same law that 
binds the Board would bind the RO and its decision could 
be no different from the decision reached herein.  See 
Sabonis v. Brown, 6 Vet. App. 426. 430 (1994) (remands 
which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  The term "veteran" means a person who served in 
the "active" military, naval, or air service, and who was 
discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
"disease or injury" incurred or aggravated in the line of 
duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from 
an "injury" incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Any person is considered to have performed active military 
or naval service who has applied for enlistment or 
enrollment in the active military, naval, or air service 
and who is provisionally accepted and directed, or 
ordered, to report to a place for final acceptance into 
the service, and suffered injury or disease in line of 
duty while going to, or coming from, or at such place for 
final acceptance or entry upon active duty, is considered 
to have been on active duty and, therefore, to have 
incurred such disability in active service.  38 C.F.R. § 
3.7(o).

Inactive duty for training to establish basic eligibility 
for veterans' benefits requires that the appellant first 
has to show that he was disabled from an injury incurred 
or aggravated in the line of duty during such period.  38 
C.F.R. § 3.6.


Analysis

At the time of the head injury, the appellant was enlisted 
in the Army National Guard.  He was not on active duty, 
active duty for training, or inactive duty for training.

For these reasons, it is found that the appellant was not 
on active duty, active duty for training or inactive duty 
for training and was not a "veteran" as defined by 
applicable law and VA regulations when he was injured in 
October 1996.  In addition, he was not shown to have been 
directly proceeding for his training at the time he was 
injured.  While it is recognized that the appellant 
continued to drill with his National Guard unit after he 
sustained his head injury, his status at the time he was 
injured does not meet the criteria for basic eligibility 
for service connection under 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.303.  Accordingly, it is concluded that, 
because there is no showing of basic eligibility for 
veterans benefits at the time of his injuries, service 
connection may not be granted for a head injury as a 
matter of law.  38 U.S.C.A. §§ 101(2), (21), (22), (24), 
1110.  See Sabonis, 6 Vet. App. at 426, 430 (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement 
under the law).


ORDER

Basic eligibility for nonservice-connected pension 
benefits is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

